Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 02/10/2022. Claims 1-8 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2017/0225515 A1) in view of Nakajima (JP 2005-075213 A, English Machine Translation provided in previous Office Action).
Regarding claim 1, Hayashi teaches a pneumatic tire (Para. [0019]) with a designated mounting direction with respect to a vehicle (Para. [0047]) comprising, in a tread portion (Fig. 1, Ref. Num. 1), main grooves extending in a tire circumferential direction (Fig. 1, Ref. Num. 21, 22, 23, 24) and  a sipe extending in a tire lateral direction (Fig. 1, Ref. Num. 52, 54) disposed in ribs (Fig. 1, Ref. Num. 32, 34) defined by the main grooves (Fig. 1, Ref. Num. 21, 22, 23, 24); wherein the sipe comprises an edge on a leading side and an edge on a trailing side (Fig. 1, Ref. Num. 2, 24). Hayashi also teaches that the ribs are intermediate land portions (Fig. 1, Ref. Num. 32, 34) disposed offset from the tire equatorial plane (Fig. 1, Ref. Num. CL) wherein the sipe (Fig. 1, Ref. Num. 52) in one of the intermediate land portions (Fig. 1, Ref. Num. 32) opens at ends to two of the main grooves (Fig. 1, Ref. Num. 21, 22) and the sipe (Fig. 1, Ref. Num. 54) in an other one of the two intermediate land portions (Fig. 1, Ref. Num. 34) terminates in the other one of the intermediate land portions. Since the land portion with the sipe that terminates in the middle of the land portion instead of extending all the way through (Fig. 1, Ref. Num. 34) is located on the outside when the tire is mounted on a vehicle (Para. [0047]), the total length of sipes on the inside of the tire are longer than on the outside of the tire. However, Hayashi does not teach that these sipes contain a single chamfered portion on both the leading and the trailing edge.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hayashi with Nakajima in order to add a single chamfered portion onto both the leading and trailing edge of the sipe with a non-chamfered portion opposing the chamfered portions. This modification will suppress heel-and-toe wear (Nakajima; Para. [0007]). When theses sipe chamfers taught by Nakajima are placed on the sipes of Hayashi, a total volume of the chamfered portions located on a vehicle mounting inner side, Sin, and a total volume of the chamfered portions located on a vehicle outer side, Sout, satisfy the relationship Sin > Sout since Hayashi teaches that the length of sipes on the inner half of the tire are longer than the length of sipes on the outer half and Nakajima teaches completely chamfering the length of the sipes.
Regarding claim 3, Hayashi teaches that the sipe is disposed in two or more ribs (Fig. 1, Ref. Num. 32, 34) defined by the main grooves (Fig. 1, Ref. Num. 21, 22, 23, 24).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2017/0225515 A1) in view of Nakajima (JP 2005-075213 A) as applied to claim 1 above, and further in view of Takemoto (US 2016/0152090 A1).
Regarding claim 2, Hayashi in view of Nakajima does not teach that the depth x of the sipe and depth y of the chamfered portion satisfy the relationship, x*0.1 ≤ y ≤ x*0.3 +1.0, and that that sipe width is constant from the end of the chamfered portion to the sipe bottom.
In an analogous art, Takemoto teaches sipes (Fig. 3, Ref. Num. 12) with chamfered portions (Fig. 3, Ref. Num. 14) where the sipe width is constant from the inner end of the chamfered portion to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hayashi in view of Nakajima with Takemoto in order to have the depth of the chamfered portion be between 0.15 and 0.35 times the depth of the sipe and to have the sipe width be constant form the inner of end of the chamfered portion to the bottom of the sipe. This modification will improve the steering ability on dry roads while balancing wet performance (Takemoto; Para. [0084]).
Regarding claim 6, Hayashi teaches that the sipe is disposed in two or more ribs (Fig. 1, Ref. Num. 32, 34) defined by the main grooves (Fig. 1, Ref. Num. 21, 22, 23, 24).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2017/0225515 A1) in view of Nakajima (JP 2005-075213 A) as applied to claim 1 above, and further in view of Takahashi (US 2016/0039249 A1).
Regarding claim 5, Hayashi teaches that Sin > Sout; however, Hayashi in view of Nakajima does not teach that Sin is between 1.5 to 5.0 times Sout.
In an analogous art, Takahashi teaches a tire that the amount of sipes on the inner half of the tire is between 1.2 and 3.5 times the amount on the outer half (Para. [0015]). Since the volume of chamfering taught by Nakajima is the complete length of the sipe, that means that Sin is 1.2 to 3.5 times Sout, which overlaps the claimed range. Takahashi in view of Nakajima does not expressly disclose a value of 1.5 to 5.0 times the total volume Sout; however, it would have been obvious to a person of ordinary in within the claimed range since Takahashi in view of Nakajima discloses the total volume of Sin as between 1.2 to 3.5 times the volume Sout (Takahashi; Para. [0015]), said range overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hayashi and Nakajima with Takahashi in order to have the amount of sipe on the inner half of the tire to be between 1.2 and 3.5 times the amount on the outer half. This modification will allow the tire to have an optimum balance between steering ability on dry roads and snow (Takahashi; Para. [0027).
Allowable Subject Matter
Claims 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4, 7, and 8 contain allowable subject matter because of the reasons for the indication of allowable subject matter in paragraph 11 of the Final Office Action mailed 11/10/2021.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749